                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA                               JS-6

                              CIVIL MINUTES -REOPENING/CLOSING

Case No. SACV 18-01407 JVS(KESx)                                  Date January 28, 2019

Title: Luis Eduardo Granados v. Greif Packaging LLC, et al.

Present: The Honorable JAMES V. SELNA




                  Karla J. Tunis                                        Not Present
                 Deputy Clerk                                    Court Reporter / Recorder


Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
Not Present                                        Not Present




Proceedings:     G In Court         ✘ In Chambers
                                    G                   G Counsel Notified

G Case previously closed in error. Make JS-5.

✘ Case should have been closed on entry dated January 25, 2019, #36
G                                                                        .

G Case settled but may be reopened if settlement is not consummated within                      days.
  Make JS-6.

✘ Other
G               MAKE JS-6

G Entered                                  .




                                                                  Initials of Preparer




CV-74 (10/08)                       CIVIL MINUTES -REOPENING/CLOSING
